328 So. 2d 573 (1976)
METROPOLITAN TRANSIT AUTHORITY, a Political Subdivision of Dade County, Florida, Appellant,
v.
Raquel PORTER, Appellee.
No. 75-1589.
District Court of Appeal of Florida, Third District.
March 23, 1976.
Stuart Simon, County Atty., and Thomas Goldstein, Asst. County Atty., for appellant.
Lewis M. Williams, Miami, for appellee.
Before BARKDULL, C.J., and HENDRY and HAVERFIELD, JJ.
PER CURIAM.
This is an interlocutory appeal by the defendant, Metropolitan Transit Authority, from an order of the Circuit Court of Dade County denying appellant's motion to dismiss plaintiff's action for personal injuries which she had failed to prosecute for a period of more than one year in accordance with Rule 1.420(e) Florida Rules of Civil Procedure, 30 F.S.A.
It affirmatively appears from the record that no action was taken by filing of pleadings, order of court or otherwise for a period of one year; that reasonable notice of the motion to dismiss was given to the plaintiff and no good cause was shown in writing why the action should remain pending.
It is contended by the appellant that the trial court erred in denying its motion to dismiss. We agree. Dade County v. Moreno, Fla.App. 1969, 227 So. 2d 548. Therefore, the order appealed is reversed and the cause is remanded with directions to dismiss the cause pursuant to Rule 1.420 (e), Florida Rules of Civil Procedure.
Reversed and remanded.